Claims 1-13 and 22-28 are allowed and have been renumbered upon allowance as claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Robert Curcio on 3/19/2021.  

The application has been amended as follows: 
Claim 11, 
in each of lines 1 and 3, “platform” has been deleted; and 
a “.” has been added to the end of the claim.
Claim 22, 
line 9, after “one aperture” the following has been added:  “or recessed indent”; and
line 10, after “rotation”, the following has been added:  “when secured in said manifold head”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—KR 10-0944226—fails to anticipate or render obvious, alone or in any proper combination, the collar including internal threads and at least one aperture (or recessed intend) positioned below the top surface and adapted to receive a protrusion (or lead-in tab) for securing the assembly from further rotation when secured in the manifold—in combination with all the other limitation in each of claims 12 and 22.  In KR 10-0944226, the cartridge is axially inserted and doesn’t include threads for rotation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778